Citation Nr: 9912311	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  94-41 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the September 1971 rating decision which denied 
service connection for a back condition was clearly and 
unmistakably erroneous.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  The 
veteran, who had active service from January 1947 to June 
1947 and from June 1948 to September 1960, appealed that 
decision to the Board.  

The Board notes that in his November 1994 substantive appeal 
the veteran requested to appear personally at a hearing 
before a Member of the Board to be held at the RO.  In 
December 1994, the RO acknowledged the veteran's request and 
provided him with additional options, to include a hearing 
before RO staff.  Thereafter, in January 1995, the veteran's 
representative indicated that it was the veteran's desire to 
have a personal hearing before the RO, rather than a local 
hearing before a Board member.  In March 1995, however, the 
veteran's representative indicated that the veteran wished to 
cancel his personal appearance scheduled for that month.  
Accordingly, the Board will proceed with appellate review at 
this time.  See 38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  The September 1971 rating decision which denied service 
connection for a back disorder was adequately supported by 
the evidence then of record and was a reasonable exercise of 
rating judgment.

2.  A September 1971 rating decision which denied service 
connection for a back condition was not appealed by the 
veteran.    

3.  The evidence added to the record since the September 1971 
rating decision is not duplicative or cumulative of evidence 
previously of record and is so significant, when viewed in 
conjunction with the evidence previously of record, that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision which denied service 
connection for a back condition was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).

2.  The September 1971 rating decision which denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).
   
3.  Evidence received since the September 1971 denial of 
service connection for a back condition is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38  C.F.R. §§ 3.102, 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and unmistakable error claim

The veteran essentially contends that the RO committed error 
with respect to correctly applying the presumptions of 
soundness and aggravation in its September 1971 rating 
decision.  The veteran argues that the service medical 
records show that his back disorder is related to active 
service and did not preexist active service in light of the 
enlistment examination in which no back disorder was noted.  
In the alternative, he argues that the service medical 
records establish an increase in disability, and as such the 
RO committed error in not applying the presumption of 
aggravation.

The evidence of record at the time of the September 1971 
rating decision which denied service connection for a back 
condition consisted, in part, of the veteran's service 
medical records.  These records revealed in-service 
complaints and treatment of back pain.  

The veteran's discharge examination in June 1947 and his 
enlistment examination in June 1948 were negative for any 
mention of a back condition.  In July 1948, the veteran 
reported pain in the back.  In March 1949, the veteran 
reported that he hurt his lower back when he lifted a truck 
wheel.  In June 1949, it was noted that the veteran was 
referred "again" to Physical Therapy for treatment of his 
low back.  At that time, the veteran reported that four years 
earlier he had a bad fall from a horse and landed on his hip.  
In October 1949, the veteran was hospitalized for 12 days and 
treated for his lower back.  Upon discharge, he was diagnosed 
with right chronic lumbosacral strain, moderately severe.  It 
was indicated that such condition preexisted service 
(accidental injury sustained in 1948 prior to entry into 
service).  A September 1950 treatment record revealed a 
complaint of back pain.  Although a June 1951 reenlistment 
examination revealed the veteran's report of low back pain on 
two occasions in 1949, it was noted that this condition had 
not interfered with his undertaking manual labor and there 
was no evidence of disability.  

An undated record (which noted that the veteran was in the 
service for 5-1/2 years and, therefore, places this record 
sometime in 1953) indicated that the veteran's chief 
complaint was pain in the right lumbosacral area.  A history 
of the present condition indicated that the veteran developed 
pain in his right lower back in July 1948, with additional 
"attacks" in October 1948 and February 1949.  The veteran 
described repeated episodes of pain since that time.  In 
December 1950, the veteran reported a backache of one day 
duration.  He indicated that he had backaches for the last 
two or three years.  He was diagnosed with sacroiliac strain.  
In January 1954, the veteran was noted to have various 
complaints consisting of backache, pain radiating down the 
back of his right leg, pain in the rectum, bleeding with 
bowel movements, and pain following urination.  A history of 
hospitalization for possible intervertebral disc - treated at 
Ft. Sill in November 1949, was reported and it was noted that 
symptoms were less severe currently.  The impression include, 
in pertinent part, mild emotional instability reaction or 
psychogenic musculoskeletal reaction.  In April 1957, the 
veteran gave a history of having ruptured an intervertebral 
disc with paralysis of the right leg and right arm in 1945.  
In December 1957, the veteran was again seen for complaints 
of a backache and an impression of sacroiliac strain was 
rendered.  A March 1959 reenlistment examination was negative 
for any complaints or findings of a back condition.  In 
addition, a September 1960 separation examination also 
revealed no complaints or findings of a back condition.       

Also of record at the time of the September 1971 rating 
decision were VA examinations dated in December 1960 and July 
1971.  The December 1960 VA examination report did not reveal 
any findings relevant to the veteran's back, nor did the 
veteran indicate any complaints regarding his back at that 
time although he claimed several other disabilities.  The 
July 1971 VA examination report noted that the veteran's 
claims folder was unavailable and there was no information 
regarding the veteran's back surgery in 1964.  Examination 
revealed a 6-inch scar and curvature of the back with some 
questionable straightening as evidenced by X-ray findings.  
The diagnosis was post-operative status back surgery with 
multiple complaints, but very few positive findings.  It was 
noted that the veteran could not be evaluated completely 
because of the recent surgery on his left knee.     

It is now alleged that there was clear and unmistakable error 
in the September 1971 rating decision which denied service 
connection for a back condition.  The veteran maintains that 
the evidence of record at the time of that rating decision 
supported an award of service connection.  Specifically, the 
veteran contends that he never injured his back prior to 
service and the record shows significant complaints and 
treatment of a chronic back condition incurred during 
service.  Moreover, he maintains that he currently is 
disabled from a back condition.  

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1998).
 
The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, and referred to hereinafter as the Court) has set 
forth a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).
 
The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell, 3 
Vet. App. at 313.  Lastly, the Court has held that the 
failure to fulfill the duty to assist cannot constitute clear 
and unmistakable error.  See Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Based on the regulations extant at the time of the September 
1971 rating determination, in order to establish service 
connection for a disability, the evidence must demonstrate 
the presence of such disability and that it resulted from 
disease or injury incurred in service.  38 U.S.C. § 310 
(1971); 38 C.F.R. § 3.303 (1971).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  38 
C.F.R. § 3.304(b)(1) & (2) (1971); See 38 U.S.C. § 311 
(1971).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (1971); See 38 U.S.C. § 353 (1971).

The Board observes that the burden of proof is on VA to rebut 
the presumption of soundness on entrance.  Kinnaman v. 
Principi, 4 Vet. App. 20 (1993).  In the case at bar, VA 
would have to demonstrate that the veteran's back condition 
clearly and unmistakably preexisted service based on all 
relevant evidence of record at the time of the September 1971 
rating decision, denying service connection for a back 
condition, in order to support that decision. 

Following a complete review of the record and the extant 
regulations, the Board finds that the September 1971 rating 
determination was not clearly and unmistakably erroneous.  
The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion, that reasonable minds could not differ, and the 
result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
veteran argues that the RO failed to correctly apply the 
regulatory provisions with respect to the presumptions of 
soundness and aggravation. 

The Board notes that the veteran on several occasions in 
service gave an account of having sustained a serious fall 
prior to service.  Regardless of whether the date was 
recorded as 1945 or 1948, it is clear that the veteran did 
repeatedly over a period of some eight years give an account 
of a preservice history of having injured his back.  However, 
while these statements alone as noted under the applicable 
legal criteria above, do not necessarily constitute a 
notation of such condition, other evidence of record is 
supportive of a reasonable conclusion by the RO at the time 
that any applicable presumption of soundness on entrance was 
rebutted by clear and unmistakable evidence that the 
veteran's back injury preexisted service.   In this regard, 
the Board notes following lengthy hospitalization in October 
1949, military medical personnel found that the veteran's low 
back disorder had preexisted service.  In the present case, 
the service examiners noted pre-service and in-service 
symptomatology and arrived at the informed medical opinion 
that the veteran's disorder had predated his enlistment and 
there is no indication that an assessment had been made that 
that any such disability increased in severity during 
service.  It was, in part, this objective medical opinion on 
which the RO relied in September 1971, in reaching the 
decision that the veteran's back disorder preexisted military 
service and was not aggravated therein.  See Crowe v. Brown, 
7 Vet. App. 238 (1994) (Court determined that clear and 
unmistakable evidence to rebut a legal presumption regarding 
a medical disability should consist of an objective medical 
opinion).  Further, the Board notes the negative separation 
examination and immediate post-service examination of record, 
in addition to the absence of any medical evidence of a back 
condition for years following the veteran's separation from 
service.  In fact, the first post-service medical evidence of 
record which related findings regarding the veteran's back 
was the July 1971 examination report dated approximately 11 
years following the veteran's separation from service.  
Moreover, this examination did not offer an opinion as to the 
relationship between any demonstrated back disorder at the 
time and the veteran's period of service.  The Board notes 
parenthetically, that even if the RO had not implicitly found 
that the presumption of soundness had been rebutted, there 
was no competent evidence linking any post-service back 
disorder to the veteran's service.  

Based on the foregoing, however, the Board finds that it is 
reasonable to conclude that the adjudicators in 1971 did not 
rely on their own medical expertise, but instead deferred to 
the objective medical opinion of record.  The Board notes 
that the regulations in existence at the time instructed the 
adjudicators that determinations should be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  In this regard, the Board 
observes that in the September 1971 rating decision, the RO 
noted that although the veteran had treatment on several 
occasions in 1949 for a pre-service back injury, he had 
performed full duty until September 1960 with no further back 
trouble or treatment during an approximate 10 year period.  
The RO also noted that separation examination and post-
service VA examination in 1960 found nothing wrong with the 
veteran's back and the veteran claimed none.  The RO found 
that there was therefore, no basis for a finding of 
aggravation.  

The Board observes that in Russell, supra, the Court 
indicated that clear and unmistakable error might be found to 
exist in a rating decision in which the RO apparently either 
ignored or was not aware of in-service evidence of a 
disability contained in the veteran's claims file; the Court 
noted that this was in violation of 38 C.F.R. § 3.303(a), 
which requires a review of "the entire evidence of record."  
Russell, supra, at 319-20.  As noted above, the veteran's 
service medical records which appear to have been of record 
at the time of the 1970 decision clearly indicated that the 
veteran was seen for complaints of back pain after 1949 and 
at least through 1957, three years prior to separation and 
not 10 years as reported by the RO.  Thus, it appears that 
the RO undebatably committed error in failing to following 
38 C.F.R. § 3.303(a) and in making a misstatement of fact 
about the evidence.  However, any determination that the RO 
in 1971 committed error does not translate into a finding of 
clear and unmistakable error under 38 C.F.R. § 3.105(a).  See 
Russell, supra, at 320.  Thus, consideration must be given to 
whether on the full record before the RO in 1971, the 
evidence established manifestly that the correction of the 
error would have changed the outcome in that service 
connection would have been established had the service 
medical records dated between 1949 and 1960 had been 
considered.  Based on a review of the evidence as set forth 
above, the Board must conclude, however, that correction of 
the error would not have changed the outcome of the case at 
the time.  The Board notes that although the veteran was seen 
for complaints of back pain after 1949 and as late as 1957, 
his 1959 reenlistment examination as well as his September 
1960 separation examination were negative for complaints or 
findings related to a back disorder.  Further, post-service 
VA examination in December 1960 was similarly silent for such 
complaints or findings.  Although in July 1971, the veteran 
apparently reported that he had undergone some type of back 
surgery reportedly in 1964, neither this report or any other 
medical evidence of record included an opinion that a back 
disorder present at that time was either incurred in or 
aggravated by active military service.  Accordingly, the 
Board finds that there is no indication that remaining 
service medical records establishes manifestly that the 
correction of any error on the part of the RO would have 
changed the outcome in this case and that service connection 
for a back disorder would have resulted.  

The RO held, in its September 1971 rating decision, that the 
veteran's back disorder had preexisted service and was not 
aggravated by any incident therein.  Although the veteran is 
now denying any preservice history of a back disorder, the 
Board notes that there was ample evidence of record in 1971 
to reasonably conclude otherwise. Although it did not 
specifically cite to the governing regulations, the RO 
clearly concluded that the presumption of sound condition at 
entrance into service was rebutted and that the pre-service 
condition had not increased in severity during service, 
thereby distinguishing this case from Akins v. Derwinski, 1 
Vet. App. 228 (1991) (holding that the RO's failure to apply 
the presumption of sound condition upon entry and the 
presumption of aggravation for conditions increasing in 
severity during service was clear and unmistakable error).  
To the extent that a disposition on the veteran's claim for 
service connection for a back disorder turned upon whether 
the presumption of aggravation was properly applied, the 
probative evidence at that time could reasonably be 
interpreted as clear and unmistakable evidence that rebutted 
the presumption of aggravation on the basis of a review of 
all of the evidence of record pertaining to the 
manifestations of the veteran's back disorder as related by 
him as including the rupture of a disc with right-sided 
paralysis prior to service, the manifestations of the 
disability in service, and subsequent to service.  It is 
apparent that based on the evidence as set forth above, the 
RO reasonably concluded that aggravation could not be 
conceded in this case.  The Board concludes that the RO did 
not commit clear and unmistakable error with respect to the 
correct application of the presumption of aggravation.

As a final note, although it was noted that the veteran had 
back surgery in 1964 those records were not in evidence and 
the July 1971 examination report did not reveal any 
connection between any current back disability and the 
veteran's period of service, to include any in-service 
incurrence or aggravation of a preexisting back condition.  
The Board recognizes that a complete picture of the veteran's 
present back disability may not have been before the RO at 
the time of the September 1971 rating decision.  As noted, 
the records pertaining to the 1964 back surgery were not in 
evidence.  Moreover, the claims folder was not made available 
to the examiner during the July 1971 VA examination and the 
examiner noted that the veteran could not be evaluated 
completely because of the recent surgery on his left knee.  
However, "[w]hile it is true that an incomplete record may 
ultimately lead to an incorrect determination, it cannot be 
said that an incomplete record is also an incorrect record.  
If the facts contained in the record are correct, it is not 
erroneous, although not embodying all the relevant facts....  
Thus, an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous.  This is 
true even in the present case where the cause of the record's 
incompleteness is the VA's breach of the duty to assist.  In 
short, the VA's breach of the duty to assist cannot form a 
basis for a claim of [clear and unmistakable error] because 
such a breach creates only an incomplete rather than an 
incorrect record.  As unjust as this finding may appear, it 
is dictated by the law by which we are bound."  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).

In the instant case, the veteran essentially argues that the 
regulatory provisions that were extant at the time of the 
determinations were incorrectly applied.  To the extent that 
the statements of the appellant and his representative may be 
interpreted as a disagreement with the result reached in the 
September 1971 rating action and with the evaluation of the 
evidence by VA at that time, the Board notes that merely to 
aver that clear and unmistakable error exists in a prior 
adjudication of a case is not legally sufficient to raise 
that issue.  Fugo, 6 Vet. App. at 43.  Likewise, simply to 
claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.

Following a complete and thorough review of the record and 
the extant law, the Board cannot conclude that the RO's 
determination denying service connection for the veteran's 
back disorder was clearly and unmistakably erroneous.  To 
establish clear and unmistakable error, the appellant must 
meet the high threshold of showing that the error is beyond 
any reasonable dispute.  The Board concludes that the RO 
exercised reasonable judgment in adjudicating the veteran's 
claim for service connection.



II.  New and material evidence claim

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, __ Vet. App. 
__ , No. 97-1534, slip op. at 14-15 (Feb. 17, 1999) (en 
banc), and Winters v. West, __ Vet. App. __ , No. 97-2180 
(Feb. 17, 1999) (en banc).  The Board finds that the veteran 
is not prejudiced by the consideration of the Board by its 
initial analysis of his new and material claim under the new 
case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the original claim for service connection for 
a back condition was denied by a September 1971 rating 
decision.  That decision was predicated on a finding that 
there was no aggravation of a preexisting back condition.  
Specifically, the RO found that although the veteran's 
service medical records revealed treatment for a pre-service 
back injury on several occasions in 1949, the veteran 
performed full duty until 1960 with no further back trouble 
or treatment during an approximate 10-year period.  In 
addition, the RO found that the veteran's separation 
examination and December 1960 VA examination revealed no back 
condition.  

In March 1972, the veteran was notified of the September 1971 
rating decision and of his appellate rights.  The September 
1971 rating decision became final when the veteran did not 
file a notice of disagreement within one year of the date he 
was notified of the unfavorable determination.  See 38 
U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. Brown, 5 
Vet. App. 449, 450 (1993).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well-grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

The evidence submitted since the RO's September 1971 decision 
includes VA outpatient treatment records dated from August 
1973 through February 1974, a March 1974 VA examination, 
statements of the veteran, and numerous lay statements 
submitted by acquaintances of the veteran.  The Board finds 
that all of this evidence is new, as it was not associated 
with the record at the time of the RO's September 1971 
decision; however, not all of the evidence is material.  In 
this regard, the Board notes that the VA outpatient treatment 
records do not discuss the veteran's back.  In addition, the 
Board finds that the veteran's statements are duplicative of 
evidence in the record at the time of the RO's September 1971 
decision.  Be that as it may, the Board finds that the lay 
statements which reveal the veteran's activities and 
observable condition prior to service and the March 1974 VA 
examination which addressed the veteran's current back 
disability and related history, are material.  Accordingly, 
as new and material evidence has been found, the veteran's 
claim is reopened.  

As noted above, if new and material evidence has been 
presented to reopen the prior claim, the Court has directed 
the Board to make a determination as to whether the claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  The Board 
finds that it is unable to make such a determination on the 
basis of the current record and, for the reasons discussed in 
the REMAND portion of this section, such case should be 
returned to the RO for further development and, following 
such development, a determination as to whether such claim is 
well grounded.


ORDER

The claim that there was clear and unmistakable error in a 
September 1971 rating decision denying service connection for 
a back disorder is denied.

Based on the submission of new and material evidence, the 
claim for service connection for a back condition is 
reopened, and the appeal is granted to this extent only.


REMAND

As indicated above, if new and material evidence has been 
presented to reopen a claim, the next step, as mandated by 
the Court, is a determination as to whether the claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  There are 
three basic elements of a well grounded claim:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.   See Epps v. Gober, 126 F.3d 1464 
(1997).  In this case, the record clearly shows in-service 
treatment for a back condition and a current back disability.  
However, it is unclear as to whether the nexus requirement 
has been met.  

In this regard, the Board notes that there are medical 
records of which the Board is aware that have not been 
associated with the claims folder.  Specifically, the record 
reveals that the veteran underwent back surgery in 1964 at 
McBride's Clinic in Oklahoma City, Oklahoma; however, the 
records pertaining to that surgery are not contained in the 
claims folder.  The proximity of this surgery to service 
raises a question as to the relationship between the 
underlying back condition and the in-service treatment.  
Moreover, the Board finds that any available outpatient 
treatment records dated from the veteran's discharge in 1960 
through the date of his surgery in 1964 possibly would shed 
light on the relationship between a current back disability 
and the in-service complaints and treatment.  Finally, the 
Board finds that a VA examination, undertaken in conjunction 
with a review of the claims folder and any additional records 
received pursuant to this Remand, is necessary to provide a 
complete picture of the veteran's current back disability and 
the relationship, if any, to his period of service.   

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:
 
1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any and all medical 
facilities/providers who treated him for 
a back condition from the date of his 
discharge in September 1960 to the date 
of his surgery in 1964, to include 
McBride's Clinic in Oklahoma City, 
Oklahoma, where he underwent back 
surgery.  All necessary release forms 
should be obtained and the RO should 
attempt to secure any records indicated.  
Any records received should be associated 
with the claims folder.

2.  The RO then should schedule the 
veteran for an examination of the back to 
determine the current nature and extent 
of any disability.  Any and all indicated 
studies should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disability is related to his period of 
service.  The complete rationale for each 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review.

3.  Subsequently, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a back condition, to 
include the preliminary question of 
whether the claim is well grounded.  If 
the benefit sought on appeal is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, to 
include whether the claim is well grounded, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in 

connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 

